Citation Nr: 1547959	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  02-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date prior to November 12, 1991, for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeany C. Mark, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran had active service from March 1965 to March 1968 and October 1974 to December 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in May 2001 by the Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont (RO).


VACATE

In June 2013, the Board issued a decision, which denied entitlement to an effective date prior to November 12, 1991, for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued a Memorandum Decision that reversed the finding in the Board's June 2013 decision that the Board's June 1988 decision implicitly denied entitlement to a TDIU then remanded the matter for further adjudication consistent with the Memorandum Decision.  VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  Accordingly, in order to prevent prejudice to the Veteran, the June 2013 Board decision that denied entitlement to an effective date prior to November 12, 1991, for the award of entitlement to a TDIU must be vacated, and a new decision will be entered as if the June 2013 decision by the Board had never been issued.


REMAND

A longitudinal review of the record reveals that the Veteran filed a claim for entitlement to an increased rating for his service-connected multiple sclerosis on September 4, 1986.  Based on the evidence of record, the Veteran is deemed to have raised a claim for schedular and extraschedular TDIU at that time.  As such, the claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  In a May 2001 rating decision, the RO granted entitlement to a TDIU, effective November 12, 1991.  Prior to that date, the Veteran did not meet the schedular criteria for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned on an extraschedular basis when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b) (2015).  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In light of the concerns expressed in the December 2014 Memorandum Decision, coupled with cumulative evidence of record in this longstanding appeal, the Board finds that the RO must refer the matter on appeal for extraschedular consideration to determine whether the assignment of an extraschedular TDIU rating is warranted under 38 C.F.R. § 4.16(b) prior to November 12, 1991.  At the Court's repeated insistence in multiple documents of record, all evidence of record pertaining to unemployability must be considered, not just evidence of record from the relevant time frame from 1985 to 1991.

Accordingly, the case is remanded for the following actions:

1.  The RO must refer the Veteran's claims file to the Director, Compensation Service, for extraschedular consideration to determine whether the assignment of an extraschedular TDIU rating is warranted under 38 C.F.R. § 4.16(b) prior to November 12, 1991.  All evidence of record pertaining to unemployability must be considered, not just evidence of record from the relevant time frame from 1985 to 1991.
 
2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the evidence of record since the March 2003 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

